BRETT, Judge.
Leo Simon Fish, #70066, filed in this Court a petition for writ of habeas corpus, seeking to be released from the State Penitentiary.
Petitioner states that he was convicted in the Superior Court of Seminole County, but does not give the date of his conviction, the crime with which he was charged, nor the term of his imprisonment. In fact, petitioner states that he entered a plea of guilty and that he did not give notice of intention to appeal from his conviction. The petition fails to state any reason or grounds for the issuance of a writ of habeas corpus.
Petitioner states that Attorney Charles E. Grounds of Seminole was appointed by the court to represent him in this action, but so far no appearance has been made on behalf of petitioner, and no pleading has been filed. The petition was filed November 8, 1967, and the Rule to Show Cause was set for hearing for December 16, 1967.
The Attorney General has filed a demurrer, stating that the petition fails to state a cause of action, and we consider this demurrer well taken.
It is therefore the order of this Court that the demurrer of the Attorney General be and the same is hereby sustained, and the petition filed herein dismissed.
NIX, P. J., and BUSSEY, J., concur.